Citation Nr: 0533367	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-08 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran timely filed a notice of disagreement 
to an April 2000 rating decision.

2.  Entitlement to an effective date earlier than October 14, 
1998, for the assignment of a 40 percent disability rating 
for a lumbosacral strain and a 20 percent disability rating 
for residuals of a left knee meniscectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to June 
1988, with over 7 years of prior active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  

In an April 2000 rating decision, the RO, in relevant part, 
granted increased ratings of 40 percent for a lumbosacral 
strain and 20 percent for residuals of a left knee 
meniscectomy, both effective November 14, 1998.  The veteran 
was informed of these determinations on May 5, 2000.

In November 2001, the RO informed the veteran that he did not 
timely file a notice of disagreement (NOD) to the May 2000 
rating action.  The veteran timely perfected an appeal of 
this determination to the Board.

On another matter, the veteran contends, in essence, that his 
disabilities were more disabling than initially evaluated in 
a December 1990 rating decision.  The Board notes that the 
veteran failed to timely file a NOD to that rating decision.  
Thus, if the veteran wishes to file a claim based on clear 
and unmistakable error (CUE) in the December 1990 rating 
decision in its evaluation of his disabilities, he should so 
inform the RO, which should take appropriate action.  

The issue of entitlement to an effective date earlier than 
October 14, 1998, for the assignment of a 40 percent 
disability rating for a lumbosacral strain and a 20 percent 
disability rating for residuals of a left knee meniscectomy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.




FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
veteran filed a notice of disagreement to the April 2000 
rating decision in October 2000.


CONCLUSION OF LAW

The veteran timely filed a notice of disagreement to the 
April 2000 rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.102, 20.200, 20.302(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Applicable law provides that appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section.  38 U.S.C.A. § 7105(a) (West 
2002).

Except in the case of simultaneously contested claims, notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the activity which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 2002).

VA regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  38 C.F.R. 
§ 20.302(a) (2005).  

Analysis

The veteran contends, in essence, that he timely filed a NOD 
to the April 2000 rating decision.  He asserts that he filed 
his NOD in October 2000.  He also asserts that in December 
2000 or January 2001 he obtained the services of the Federal 
Benefits Unit of the U.S. Embassy in London.  He further 
asserts that the RO's use of his new address, which was 
provided on his NOD, shows that the RO received his NOD.  

As noted in the introduction, in an April 2000 rating 
decision, the RO granted increased ratings of 40 percent for 
a lumbosacral strain and 20 percent for residuals of a left 
knee meniscectomy, both effective November 14, 1998.  The RO 
notified the veteran of these determinations on May 5, 2000.  

Initially, the Board observes that the chronological record 
does not contain a written statement that can be construed as 
a timely NOD to the April 2000 rating decision.  However, the 
Board notes the following evidence of record.

An April 24, 2001, report of contact reflects the veteran's 
request regarding the status of his claim.

A May 16, 2001, report of contact reflects the veteran's 
report that he filed a NOD in October 2000.  

A May 24, 2001, report of contact reflects the veteran's 
report that this is the third request regarding the status of 
his appeal, that he submitted a NOD in October 2000, and that 
nobody has responded to his requests.  

The record also contains a telephone company invoice 
submitted by the veteran.  The invoice reflects the above 
April and May 2001 calls to RO in Washington, DC.  The 
invoice also reflects that calls were made to the RO in 
January and February 2001; however, the record contains no 
documentation by the RO of those calls.

In addition, the veteran submitted a July 2001 letter from a 
member of the Federal Benefits Unit of the U.S. Embassy 
reflecting that copies of facsimiles to the VA in Washington, 
DC, are enclosed and that the Embassy has called VA several 
times but has received no response.

A confirmed fax notice submitted by the veteran reflects that 
on January 24, 2001, a member of the Federal Benefits Unit of 
the U.S. Embassy in London wrote for the third time to the RO 
in Washington, DC, inquiring about the status of the 
veteran's re-rating.  The notice also reflects the veteran's 
new address.

Furthermore, a printout of e-mail communications between a VA 
representative at Lakenheath and a VA representative at 
Veterans Benefits Administration reflects that the former 
sent in numerous requests for information and received 
partial responses, and that too many times the person who 
answered said that he or she would pull the file but never 
replied.  

Lastly, in September 2001, the veteran submitted a copy of 
his October 8, 2000, NOD that he allegedly submitted on 
October 9, 2000.  The NOD reflects the veteran's new address.

After review, and resolving all reasonable doubt in favor of 
the veteran, the Board finds that the veteran filed a NOD to 
the April 2000 rating decision in October 2000.  In this 
regard, the Board acknowledges that chronologically the 
record does not show that the RO received his NOD in October 
2000.  However, the Board finds it telling that the veteran 
telephoned the RO in January and February 2001 but that the 
RO did not document those calls.  The Board also notes that a 
member of the U.S. Embassy made three requests by fax on 
behalf of the veteran and that those requests were not 
documented by the RO.  Moreover, the veteran's actions, as 
evidenced by the record, reflect that he filed a NOD in 
October 2000 and attempted to follow up.  Thus, although the 
veteran's October 2000 NOD is not documented by the RO as 
having been timely received, the Board concludes that he 
nevertheless timely filed a NOD to the April 2000 rating 
decision.  

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether the veteran timely 
filed a notice of disagreement to an April 2000 rating 
decision because the outcome of this particular matter 
represents a favorable action by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

To the extent that the veteran timely filed a notice of 
disagreement to the April 2000 rating decision, the appeal is 
granted.


REMAND

In light of the above finding that the veteran timely filed a 
NOD to the April 2000 rating decision, the Board observes 
that the RO should issue the veteran and his representative a 
statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005), Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an effective date earlier 
than October 14, 1998, for the assignment 
of a 40 percent disability rating for a 
lumbosacral strain and a 20 percent 
disability rating for residuals of a left 
knee meniscectomy, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an earlier effective date.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim. 

2.  After completing any necessary 
development, the RO should review the 
issue of entitlement to an effective date 
earlier than October 14, 1998, for the 
assignment of a 40 percent disability 
rating for a lumbosacral strain and a 20 
percent disability rating for residuals 
of a left knee meniscectomy.  If the 
claim is not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a 
statement of the case addressing the 
issue, along with a VA Form 9, and afford 
him the appropriate opportunity to submit 
a substantive appeal perfecting an appeal 
on the issue.  The veteran is hereby 
advised of the need to file a timely 
substantive appeal with respect to this 
issue.  The issue should be returned to 
the Board if, and only if, a timely 
substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


